Where, in a case of involuntary bankruptcy, the petitioner advanced the clerk’s fees, including $50 for the register, and also $40 for the marshal, as messenger, before he executed the warrant, and, after an assignee was appointed, applied for an order that the assignee repay them those sums out of the estate; the court
(BLATCHFOBI). District Judge,)
held, that the motion could not be granted in that shape; but, that the court could, under section 47 of the act [of 1867 (14 Stat. 540)] and general order No. 29, direct the assignee to pay the register’s and marshal’s fees out of the estate, but it must be regular bills of legal fees, properly taxed, and not those gross sums.